Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voronov et al. (USPN 2011/0177746).

With regard to claim 1,
Voronov et al. disclose an electronic device encapsulation process, assisted by a laser (150), for obtaining a sealed electronic device, comprising: providing a first substrate (110) and a second substrate (120), the second substrate being transparent in the emission wavelength of the laser (allowing beam 160 to pass therethrough), depositing an intermediate bonding contour layer (140) on one or both of the substrates; depositing electronic device components (130) on one or both of the substrates; joining the first substrate and second substrate with the electronic device components in-between the substrates; and progressively melting, using the laser (150) to direct a laser beam (160) onto the intermediate bonding contour layer with a predefined progressive scan pattern, the intermediate bonding contour layer to form a seal and thereby bond the substrates together. 

Voronov et al. disclose the electronic device encapsulation process according to claim 1, wherein the predefined progressive scan pattern comprises a plurality of successive linear laser passes by the laser beam along a contour of the intermediate bonding contour layer, wherein each linear laser pass overlaps longitudinally the previous and the following linear laser passes along said contour (see e.g., figure 4). 
With regard to claim 3,
Voronov et al. disclose the electronic device encapsulation process according to claim 1, wherein the predefined progressive scan pattern comprises a plurality of successive linear laser passes by the laser beam along a contour of the intermediate bonding contour layer, wherein each linear laser pass is followed by a partial backtrack of the each linear laser pass, such that a part of the linear laser pass overlaps longitudinally the previous linear laser pass (see e.g., figure 4). 
With regard to claim 4,
Voronov et al. disclose the electronic device encapsulation process according to claim 1: wherein the predefined progressive scan pattern comprises a plurality of successive linear laser passes by the laser beam along a contour of the intermediate bonding contour layer, wherein each linear laser pass either (i) overlaps longitudinally the previous and the following linear laser passes along said contour, or (ii) is followed by a partial backtrack of the each linear laser pass, such that a part of the linear laser pass overlaps longitudinally the previous linear laser pass, wherein the predefined progressive scan pattern comprises, when the width of the contour of the intermediate bonding contour layer is larger than the spot size of the laser beam, each 
With regard to claim 5,
 Voronov et al. disclose the electronic device encapsulation process according to claim 1, wherein the linear laser pass is a rectilinear line or a curved line (see figures). 
With regard to claim 6,
Voronov et al. disclose the electronic device encapsulation process according to claim 1, wherein the linear laser pass is a circle line, oval line, zig-zag line, sine wave line, sinusoidal line, spiral line, or combinations thereof (See paragraph 68). 
With regard to claim 7,
Voronov et al. disclose the electronic device encapsulation process according to claim 1, wherein the predefined progressive scan pattern comprises the laser passing each transversal location of the intermediate bonding contour layer 4 to 50 times (see figure 4). 
With regard to claim 11,
Voronov et al. disclose the electronic device encapsulation process according to claim 1, wherein the intermediate bonding contour layer comprises glass particles metal particles, composite materials comprising glass and metal, mono-layer metal films or multi-layer metal films (frit). 
 
With regard to claims 18-20,

With regard to claim 21,
Voronov et al. disclose a product obtained by the process of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10,14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Voronov et al. (as above), in view of Aitken et al. (USPN 6998776).
With regard to claim 8,
Voronov et al. disclose the electronic device encapsulation process according to claim 1. While Voronov do not specify the material of the bonding layer, Aitken et al. do disclose wherein o C (table 2, Tg). It would have been obvious to one of ordinary skill in the art at the time of the invention to try to incorporate the frit as disclosed by Aitken et al. in order to achieve the device of Voronov et al. which requires frit, but does not provide details thereof.
With regard to claims 9, 10,
Voronov et al. disclose the electronic device encapsulation process according to claim 1. While Voronov et al. do not disclose the preheating step, Aitken et al. do disclose a step further comprising, after joining the first substrate and second substrate, and before using the laser, heating the joined substrates to a temperature below the damage limit temperature of the deposited electronic component or components (see experiment 4, 100oC). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this step of Aitken et al. in order to prevent defects in the device.
With regard to claim 14,
Voronov et al. disclose the electronic device encapsulation process according to claim 1. While Voronov et al. do not provide details of the electronics, Aitken et al. do disclose (in experiment 5) the sealing process to have thermal effects that degrade 1-3 mm from the bonding layer. IT would therefore have been obvious to one of ordinary skill in the art at the time of the invention to form the electronic component or components at a distance of a minimum of 2 mm from the intermediate bonding contour layer in order to avoid thermal damage to these elements. 
With regard to claim 15,
Voronov et al. disclose the electronic device encapsulation process according to claim 1. While Voronov et al. do not specify the laser, Aitken et al. do disclose wherein the laser has an emission wavelength between 300 nm to 2500 nm (see column 11, lines 1-10). It would have been obvious to one of ordinary skill in the art at the time of the invention to try this laser of Aitken et al. in the process of Voronov et al. in order to utilize a laser as directed by Voronov et al. 
With regard to claim 16,
Voronov et al. disclose the electronic device encapsulation process according to claim 1. While Voronov et al. do not disclose presintering the bonding layer, Aitken et al. do disclose 
With regard to claim 17,
Aitken et al. disclose the electronic device encapsulation process according to claim 1, further comprising, after depositing the electronic component or components, and before joining the substrates, sintering the electronic component or components (experiment 4, center temperature, 75-95 degrees). The obviousness of the incorporation of the step of Aitken et al. was addressed in the rejection of claim 14).

Claims 12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Voronov et al. (as above), in view of Becken et al. (USPN 2007/0128967).
With regard to claims 12,13,
Voronov et al. disclose the electronic device encapsulation process according to claim 1. While Voronov et al. do not provide the details of the frit, Becken et al. do disclose wherein the width of the contour of the intermediate bonding contour layer (i.e., frit) is between 0.2 mm and 5 mm (paragraph 34), and wherein the thickness of the seal bonding the substrates is 1 µm to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2007/0128965, 2010/0126898, 2014/0216645.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/            Primary Examiner, Art Unit 2879